Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
 
1. A method of predicting a format of a file, comprising: calculating a quotient vector storing a list of values in slots, each slot of the quotient vector corresponding to a character of a set of distinct characters based on an order, and each value in the quotient vector indicating a frequency with which the corresponding distinct character is found relative to the set of distinct characters found in a file; comparing each value in the quotient vector to a threshold; calculating, based on comparing each value in the quotient vector to the threshold, a binary vector storing a list of values in slots, each slot of the binary vector corresponding to a character of the set of distinct characters based on the order, wherein a slot of the binary vector stores a first value if the respective slot of the quotient vector satisfies the threshold, and a slot of the binary vector stores a second value if the respective slot of the quotient vector does not satisfy the threshold; and predicting, based on the binary vector, a format of the file.  
2A Prong 1: The limitation of
Calculating a vector, comparing values, and calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
“calculating, and comparing” in the context of this claim encompasses the user manually calculating and comparing. Similarly, the limitation of calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of modules. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the storing step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “predicting a file format” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-Berkheimer. The claim is not patent eligible.

2. The method of claim 1, further comprising: identifying a set of distinct characters arranged in the order.  

2A Prong 1: The limitation of
Calculating a vector, comparing values, and calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
“calculating, and comparing” in the context of this claim encompasses the user manually calculating and comparing. Similarly, the limitation of calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of modules. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the storing step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “predicting a file format” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-Berkheimer. The claim is not patent eligible.

3. The method of claim 1, further comprising: calculating a count vector storing a list of values in slots, each slot of the count vector corresponding to a character of the set of distinct characters based on the order, and each value in the count vector representing a number of times the respective character is found in the file, wherein calculating the quotient vector includes for each value stored in the count vector, dividing the respective value by a sum of the values in the count vector.

2A Prong 1: The limitation of
Calculating a vector, comparing values, calculating vectors & dividing values as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
Calculating, comparing and dividing in the context of this claim encompasses the user manually calculating and comparing. Similarly, the limitation of calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of modules. 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – predicting a format of a file. Further, the claim recites the predicting step. The predicting step is recited at a high level of generality and amounts to understanding a file format/protocol, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the storing step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
  
4. The method of claim 1, further comprising: classifying the binary vector as being specific to the format, the binary vector being calculated based on a second file different from the first file.  

2A Prong 1: The limitation of
Calculating a vector, comparing values, and calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
calculating, comparing and classifying in the context of this claim encompasses the user manually calculating, comparing and classifying. Similarly, the limitation of calculating vectors, as drafted, is a process that, under its broadest 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – predicting a format of a file. Further, the claim recites the predicting step. The predicting step is recited at a high level of generality and amounts to understanding a file format/protocol, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the storing step was ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

5. The method of claim 1, further comprising: receiving a user input indicating that a second binary vector is specific to a given format; and classifying the second binary vector as being specific to the given format by storing the second binary vector and an association between the second binary vector and the given format into a data store.  
2A Prong 1: The limitation of
Calculating a vector, comparing values, and calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
calculating, comparing and classifying in the context of this claim encompasses the user manually calculating, comparing 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – predicting a format of a file. Further, the claim recites the predicting step. The predicting step is recited at a high level of generality and amounts to understanding a file format/protocol, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

6. The method of claim 1, further comprising for one or more files: receiving a user input indicating that the respective file is specific to a given format; calculating a second quotient vector storing a list of values in slots, each slot of the second quotient vector corresponding to the same character as the respective slot of the first quotient vector, and each value in the second quotient vector indicating a frequency with which the corresponding distinct character is found relative to the set of distinct characters found in the respective file; comparing each value in the second quotient vector to the threshold; calculating, based on comparing each value in the second quotient vector to the threshold, a second binary vector storing a list of values in slots, each slot of the second binary vector corresponding to the same character as the respective slot of the second quotient vector, wherein a slot of the second binary vector stores the first value if the respective slot of the second quotient vector satisfies the threshold, and a slot of the second binary vector stores the second value if the respective slot of the second quotient vector does not satisfy the threshold; and classifying the second binary vector as being specific to the given format by storing the second binary vector and an association between the second binary vector and the given format into a data store. 


2A Prong 1: The limitation of
Calculating a vector, comparing values, and calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
calculating, comparing and classifying in the context of this claim encompasses the user manually calculating, comparing and classifying. Similarly, the limitation of calculating vectors, as drafted, is a process that, under its broadest 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – predicting a format of a file. Further, the claim recites the predicting step. The predicting step is recited at a high level of generality and amounts to understanding a file format/protocol, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the storing step was ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
 
7. The method of claim 1, further comprising: searching a data store for the binary vector; and in response to finding the binary vector in the data store, identifying the format associated with the binary vector, wherein the predicted format is the format associated with the binary vector.  

2A Prong 1: The limitation of
Calculating a vector, comparing values, calculating vectors, and searching as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
calculating, comparing and searching in the context of this claim encompasses the user manually calculating, comparing and 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – predicting a format of a file. Further, the claim recites the predicting step. The predicting step is recited at a high level of generality and amounts to understanding a file format/protocol, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
8. The method of claim 7, further comprising: in response to not finding the binary vector in the data store, for one or more slots of the binary vector: identifying a value stored in the respective slot; computing a first probability that the binary vector storing the value in the respective slot is specific to a first format; and computing a second probability that the binary vector storing the value in the respective slot is specific to a second format; calculating a first sum of the one or more first probabilities; and calculating a second sum of the one or more second probabilities, wherein the predicted format is the first format if the first sum is greater than the second sum, and the predicted format is the second format if the second sum is greater than the first sum.
2A Prong 1: The limitation of
Calculating a vector, comparing values, calculating vectors, and searching as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
calculating, comparing and searching in the context of this claim encompasses the user manually calculating, comparing and searching. Similarly, the limitation of calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of modules. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – predicting a format of a file. Further, the claim recites the predicting step. The predicting step is recited at a high level of generality and amounts to understanding a file format/protocol, which is a form of 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the storing step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “predicting a file format” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
  
9. The method of claim 1, further comprising: determining whether the format is a console type, wherein if the format is the console type, content of the file is an output of an application; and in response to a determination that the format is the console type: extracting one or more keywords from the file, at least one keyword being specific to one or more programming languages; determining, based on the one or more extracted words, a programming language in which the application is written, wherein the predicting includes predicting, based on the console type and the programming language, the format of the file. 
2A Prong 1: The limitation of
Calculating a vector, comparing values, calculating vectors, and extracting as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
calculating, comparing and extracting in the context of this claim encompasses the user manually calculating, comparing and extracting. Similarly, the limitation of calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of modules. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – predicting a format of a file. Further, the claim recites the predicting step. The predicting step is recited at a high level of generality and amounts to understanding a file format/protocol, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the storing step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “predicting a file format” is a well‐Berkheimer. The claim is not patent eligible.

10. The method of claim 9, wherein the first value is zero, the method further comprising: if the binary vector does not store the first value in each slot of the binary vector, determining that the format is not the console type; and if the binary vector stores the first value in each slot of the binary vector: determining that the format is the console type.  
2A Prong 1: The limitation of
Calculating a vector, comparing values, calculating vectors, and extracting as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
calculating, comparing and extracting in the context of this claim encompasses the user manually calculating, comparing and extracting. Similarly, the limitation of calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of modules. 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – predicting a format of a file. Further, the claim recites the predicting step. The predicting step is recited at a high level of generality and amounts to understanding a file format/protocol, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the storing step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

11. The method of claim 9, further comprising: in response to the determination that the format is the console type, for one or more extracted keywords, determining a number of times the respective extracted keyword is found in the file, wherein the predicting further includes predicting, based on the number of times the respective extracted keyword is found in the file, the format of the file.  
2A Prong 1: The limitation of
Calculating a vector, comparing values, calculating vectors, and extracting as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
calculating, comparing and extracting in the context of this claim encompasses the user manually calculating, comparing and extracting. Similarly, the limitation of calculating 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – predicting a format of a file. Further, the claim recites the predicting step. The predicting step is recited at a high level of generality and amounts to understanding a file format/protocol, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

12. A system for predicting a format of a file, comprising: a vector module that calculates a quotient vector storing a list of values in slots, wherein each slot of the quotient vector corresponds to a character of a set of distinct characters based on an order, and each value in the quotient vector indicates a frequency with which the corresponding distinct character is found relative to the set of distinct characters found in a file, wherein the vector module compares each value in the quotient vector to a threshold and calculates, based on comparing each value in the quotient vector to the threshold, a binary vector storing a list of values in slots, wherein each slot of the binary vector corresponds to a character of the set of distinct characters based on the order, and wherein a slot of the binary vector stores a first value if the respective slot of the quotient vector satisfies the threshold, and a slot of the binary vector stores a second value if the respective slot of the quotient vector does not satisfy the threshold; and a prediction module that predicts, based on the binary vector, a format of the file.  

2A Prong 1: The limitation of
Calculating a vector, comparing values, and calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
but for the recitation of modules in claims 12-19. 
That is, other than reciting “modules” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “modules” language, “calculating, and comparing” in the context of this claim encompasses the user manually calculating and comparing. Similarly, the limitation of calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of modules. 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – predicting a format of a file. The modules recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites the predicting step. The predicting step is recited at a high level of generality and amounts to understanding a file format/protocol, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

13. The system of claim 12, wherein the prediction module sends the file to a file processing instance specific to the format, and each file processing instance of a plurality of instances is specific to a particular format.  

2A Prong 1: The limitation of

but for the recitation of modules in claims 12-19. 
That is, other than reciting “modules” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “modules” language, “calculating, and comparing” in the context of this claim encompasses the user manually calculating and comparing. Similarly, the limitation of calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of modules. 
For example, but for the “modules” language, “calculating and comparing” in the context of this claim encompasses the user calculating vectors and comparing values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using modules to perform both the calculating and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the storing step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

14. The system of claim 12, wherein the vector module calculates a count vector storing a list of values in slots, wherein each slot of the count vector corresponds to a character of the set of distinct characters based on the order, and each value in the count vector represents a number of times the respective character is found in the file.  

2A Prong 1: The limitation of
Calculating a vector, comparing values, and calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
but for the recitation of modules in claims 12-19. 
That is, other than reciting “modules” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “modules” language, “calculating, and comparing” in the context of this claim 
For example, but for the “modules” language, “calculating and comparing” in the context of this claim encompasses the user calculating vectors and comparing values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – predicting a format of a file. The modules recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites the predicting step. The predicting step is recited at a high level of generality and amounts to understanding a file format/protocol, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using modules to perform both the calculating and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the storing step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “predicting a file format” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

15. The system of claim 14, wherein for each value stored in the count vector, the vector module divides the respective value by a sum of the values in the count vector to calculate the quotient vector.  

2A Prong 1: The limitation of
Calculating a vector, comparing values, calculating vectors and dividing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
but for the recitation of modules in claims 12-19. 
That is, other than reciting “modules” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “modules” language, “calculating, and comparing” in the context of this claim encompasses the user manually calculating and comparing. Similarly, the limitation of calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of modules. 
For example, but for the “modules” language, calculating, comparing and dividing in the context of this claim encompasses the user calculating vectors and comparing values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – predicting a format of a file. The modules recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites the predicting step. The predicting step is recited at a high level of generality and amounts to understanding a file format/protocol, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using modules to perform both the calculating and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

16. The system of claim 12, wherein the data store stores one or more associations between a binary vector and a given format. 

2A Prong 1: The limitation of
Calculating a vector, comparing values, and calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
but for the recitation of modules in claims 12-19. 
That is, other than reciting “modules” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “modules” language, 
For example, but for the “modules” language, “calculating and comparing” in the context of this claim encompasses the user calculating vectors and comparing values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – predicting a format of a file. The modules recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites the predicting step. The predicting step is recited at a high level of generality and amounts to understanding a file format/protocol, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using modules to perform both the calculating and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the storing step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “predicting a file format” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
 
17. The system of claim 12, wherein the prediction module searches a data store for the binary vector, wherein in response to finding the binary vector in the data store, the prediction module identifies the format associated with the binary vector, and wherein the predicted format is the format associated with the binary vector. 

2A Prong 1: The limitation of
Calculating a vector, comparing values, and calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
but for the recitation of modules in claims 12-19. 
That is, other than reciting “modules” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “modules” language, “calculating, and comparing” in the context of this claim encompasses the user manually calculating and comparing. Similarly, the limitation of calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of modules. 
For example, but for the “modules” language, “calculating and comparing” in the context of this claim encompasses the user 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – predicting a format of a file. The modules recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites the predicting step. The predicting step is recited at a high level of generality and amounts to understanding a file format/protocol, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using modules to perform both the calculating and ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
 
18. The system of claim 12, wherein in response to not finding the binary vector in the data store, for one or more slots of the binary vector, the prediction module identifies a value stored in the respective slot, computes a first probability that the binary vector storing the value in the respective slot is specific to a first format, and computes a second probability that the binary vector storing the value in the respective slot is specific to a second format, wherein the prediction module calculates a first sum of the one or more first probabilities and calculates a second sum of the one or more second probabilities, and wherein the predicted format is the first format if the first sum is greater than the second sum, and the predicted format is the second format if the second sum is greater than the first sum.  

2A Prong 1: The limitation of
Calculating a vector, comparing values, and calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
but for the recitation of modules in claims 12-19. 
That is, other than reciting “modules” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “modules” language, “calculating, and comparing” in the context of this claim encompasses the user manually calculating and comparing. Similarly, the limitation of calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of modules. 
For example, but for the “modules” language, “calculating and comparing” in the context of this claim encompasses the user calculating vectors and comparing values. If a claim limitation, 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – predicting a format of a file. The modules recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites the predicting step. The predicting step is recited at a high level of generality and amounts to understanding a file format/protocol, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using modules to perform both the calculating and comparing steps amounts to no more than mere instructions to ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

19. The system of claim 12, wherein the prediction module determines whether the format is a console type, wherein if the format is the console type, content of the file is an output of an application, wherein in response to a determination that the format is the console type, the prediction module extracts one or more keywords from the file and determines, based on the one or more extracted words, a programming language in which the application is written, wherein at least one keyword is specific to one or more programming languages, wherein the prediction module predicts, based on the console type and the programming language, the format of the file.  

2A Prong 1: The limitation of
Calculating a vector, comparing values, and calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
but for the recitation of modules in claims 12-19. 
That is, other than reciting “modules” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “modules” language, “calculating, and comparing” in the context of this claim encompasses the user manually calculating and comparing. Similarly, the limitation of calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of modules. 
For example, but for the “modules” language, “calculating and comparing” in the context of this claim encompasses the user calculating vectors and comparing values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – predicting a format of a file. The modules recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites the predicting step. The predicting step is recited at a high level of generality and amounts to understanding a file format/protocol, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using modules to perform both the calculating and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

20. A machine-readable medium comprising a plurality of machine-readable instructions that when executed by one or more processors is adapted to cause the one or more processors to perform a method comprising: calculating a quotient vector storing a list of values in slots, each slot of the quotient vector corresponding to a character of a set of distinct characters based on an order, and each value in the quotient vector indicating a frequency with which the corresponding distinct character is found relative to the set of distinct characters found in a file; comparing each value in the quotient vector to a threshold; calculating, based on comparing each value in the quotient vector to the threshold, a binary vector storing a list of values in slots, each slot of the binary vector corresponding to a character of the set of distinct characters based on the order, wherein a slot of the binary vector stores a first value if the respective slot of the quotient vector satisfies the threshold, and a slot of the binary vector stores a second value if the respective slot of the quotient vector does not satisfy the threshold; and predicting, based on the binary vector, a format of the file.  
 2A Prong 1: The limitation of
Calculating a vector, comparing values, and calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
“calculating, and comparing” in the context of this claim encompasses the user manually calculating and comparing. Similarly, the limitation of calculating vectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of modules. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – predicting a format of a file. Further, the claim recites the predicting step. The predicting step is recited at a high level of generality and amounts to understanding a file format/protocol, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the storing step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “predicting a file format” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bastos (US 2011/0271177) discloses binary vectors (see e.g., “it is possible to represent a text row having one or more character blocks ( character block row) as a binary vector of the alignments of the character blocks contained in the row in the associated columns”, 0153).
Oikawa (US 2015/0220825) discloses it is well-known to predict file formats (see e.g.,“the predicting portion 211 predicts a file format specified in a file transmission”, 0074).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/DAVID R VINCENT/Primary Examiner, Art Unit 2123